Citation Nr: 1310935	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

This claim has been remanded multiple times by the Board and has been the subject of a December 2009 medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The matter was most recently remanded by the Board in an April 2012 decision.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) again continued the previous denial in a December 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's sleep apnea not manifested in service or until years later and is not otherwise attributable to his active service.

3.  The Veteran's sleep apnea is not caused or aggravated by his service-connected disabilities to include diabetes mellitus, type II, hypertension, and posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).
2.  Sleep apnea is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the current claim, letters dated in January 2004 and February 2004 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  Specifically, he  was apprised of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A November 2006 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to service connection on a secondary basis the Veteran had actual knowledge of the information and evidence necessary to substantiate the claim under that theory.  His representative submitted specifically tailored argument regarding secondary service connection and it is apparent that it has been understood how to substantiate that type of claim.  Moreover, the claim was readjudicated in the December 2012 SSOC.  Thus, any timing error for notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Therefore, a remand for further notification is not necessary.

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claim.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was afforded VA examinations and/or opinions in December 2012, April 2012, March 2011, January 2011, June 2010, and September 2008.  Also, as indicated above, a VHA opinion was obtained in December 2009.  The medical opinions reflect that, as a whole, the VA examiners and VHA reviewer thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VHA opinion and VA examination reports are adequate as a whole for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2012)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Here, the Veteran has asserted entitlement to service connection for sleep apnea, which he contends is due to his military service.  Specifically, in January 2004 and August 2004 statements, he has asserted that an in-service nasal surgery conducted in Vietnam caused him to develop sleep apnea.  The Veteran, through his representative in November 2007, alternatively argues that his sleep apnea is aggravated by his service-connected PTSD, diabetes mellitus, and/or hypertension.  As to the Veteran's contention of secondary service-connection, it is undisputed that he is now service-connected for PTSD and diabetes mellitus, type II, with hypertension.

The Veteran's STRs are negative for complaints of or treatment for sleep apnea.  His service enlistment report of medical history reflected that he sustained multiple facial lacerations and a facial fracture in July 1966 (before he entered service in April 1967), and at the time of this examination, he reported a residual stinging sensation and right eye watering.  His enlistment physical examination report also reflected a notation of right eye epiphora, secondary to facial trauma.  Swelling of the right lachrymal gland, and complaints of headaches and runny nose, were noted in October 1967.  The diagnosis was rule out dacryolithiasis.  A subsequent October 1967 STR reflected that the swelling in the area medial to and below the right eye had decreased, and a later October 1967 treatment record included an impression of resolved dacryocystitis, as the swelling medial to the Veteran's right eye had disappeared.  A November 1967 notation by the eye clinic noted chronic dacryolithiasis exacerbation.  A later November 1967 notation from the same eye clinic provided that x-ray results of the Veteran's paranasal sinuses revealed a fracture of the right orbital margin held by wire suture.  The Veteran was to return to the clinic in one week for x-ray studies and admission for surgery.  He reports that he underwent surgery in November 1967 during which an artificial tear duct was implanted; however, records of the surgery have not been located.  The January 1970 separation report of medical history includes a physician's summary of eye trouble, noting an occluded tear duct.

A post-service VA Agent Orange examination conducted in May 1984 diagnosed nasal septal deviation secondary to trauma.

Post-service private treatment records dated in April 1993 reported that the Veteran "has some congestion in his right maxillary area.  Nose exam is notable for poor nasal channels, bilaterally."  Private treatment records dated January 2003 noted the Veteran's complaint of "fairly poor" energy level and indicated that "he sleeps poorly, snores a lot and his wife reports apneic episodes."  He was diagnosed with sleep apnea syndrome following a sleep study in February 2003.

In support of his contentions, the Veteran submitted a June 2006 letter from Dr. D.P.K. who opined that the Veteran "has sleep apnea and nasal septal deviation which as likely as not have been caused by the prior surgery he had in 1967."  Crucially, however, this nexus opinion is of little probative value as Dr. D.P.K. provided no rationale to support his conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Veteran was afforded a VA examination in September 2008 at which time the examiner noted the Veteran had been involved in a motorcycle accident in July 1966 prior to his military enlistment.  The Veteran reported that he had an artificial tear duct placed in his right eye while he was stationed in Vietnam.  The examiner diagnosed the Veteran with "sleep apnea, not secondary to occluded tear duct."  The examiner concluded that the currently diagnosed "[s]leep apnea was not caused by or a result of residuals of a facial fracture (claimed as a nose disorder) related to the treatment for a tear duct disorder in service."  The examiner provided detailed rationale to support his conclusion including a discussion of the risk factors for sleep apnea as defined by the Mayo Clinic.  To this end, the examiner identified the Veteran's weight, neck circumference, history of hypertension, gender, narrowed oro-pharynx, age, and history of smoking as risk factors for developing sleep apnea.  With respect to the Veteran's hypertension, the examiner noted that "sleep apnea is not uncommon in people with high blood pressure.  He has a history of hypertension since 1970's."  The examiner continued, "[a]ccording to other literature, a deviated septum may also contribute to snoring, sleep apnea, and other breathing disorders.  There was no documentation of any trauma to [the] Veteran in his SMRs; he was involved in a motorcycle accident prior to entering the military, and did sustain facial injuries at that time."  The examiner further explained that the Veteran "has at least six risk factors/contributors to sleep apnea; there was no documentation in the literature that an occluded tear duct contributed to sleep apnea."

As indicated above, the Veteran was afforded a VHA opinion in December 2009.  The VHA physician noted that the Veteran underwent a dacryocystorhinostomy in November 1967.  He indicated that, with respect to the Veteran's claimed sleep apnea, "[i]t is not likely his . . . sleep apnea had increased in severity during the service.  It is less likely than not the surgery had caused septal deviation 17 years later."

The Veteran was afforded another VA examination in June 2010 in order to address his contentions of secondary service connection.  The examiner concluded that the Veteran's sleep apnea "is not caused by or a result of diabetes mellitus, type II, or hypertension."  The examiner explained, "[l]iterature search was performed.  Several standard medical references were consulted and no accepted data was found indicating that either hypertension or diabetes mellitus can cause sleep apnea.  The current literature is not helpful, as many articles include obstructive sleep apnea may worsen diabetes and hypertension, and the obstructive sleep apnea and hypertension and/or diabetes mellitus type II are commonly seen in the same individual but there is no proof that either hypertension or diabetes mellitus, type II, causes obstructive sleep apnea, or the reverse."  The examiner continued, "[t]herefore, because of the lack of data supporting his contention that his service-connected diabetes mellitus, type II, or hypertension caused his sleep apnea, his sleep apnea is not caused by or a result of or proximately due to the Veteran's service-connected hypertension or any other service-connected disorder (diabetes mellitus, type II)."

As the June 2010 VA examiner failed to address the question of whether the currently diagnosed sleep apnea was aggravated by the service-connected diabetes mellitus and/or hypertension, the Veteran was afforded a VA medical opinion with respect to that question in January 2011.  The VA reviewing physician concluded that the Veteran's sleep apnea "was less likely as not (less than 50/50 probability) permanently aggravated by diabetes mellitus, type II, or hypertension."  He explained, "I can find no definitive evidence in my medical literature search that sleep apnea is aggravated by either diabetes mellitus II or hypertension."

In support of his sleep apnea claim, the Veteran also submitted an internet article explaining the fact that obstructive sleep apnea can cause PTSD.

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination in April 2012 in order to address the question of whether his currently diagnosed sleep apnea was caused or aggravated by his service-connected PTSD.  However, the April 2012 examiner determined that "[i]t is beyond the training and clinical expertise of this examiner to comment on the medical condition, sleep apnea, and it's relation to PTSD.  This examiner is a licensed clinical psychologist and not a medical doctor."  Accordingly, the Veteran was afforded a VA medical opinion in December 2012 at which time, the VA reviewing physician conceded that "[m]edical literature exists that suggests that obstructive sleep apnea can cause the symptoms of co-existing PTSD to be worse.  In addition, there is medical literature that suggests that the proper treatment of obstructive sleep apnea can improve the symptoms of co-existing PTSD."  However, the examiner explained that there is "no medical literature to support the notion of the converse.  In other words, there is no medical documentation supporting the concept that PTSD can cause or aggravate obstructive sleep apnea."  He thus concluded, "[t]his Veteran's sleep apnea-hypoapnea syndrome is, therefore, not due to his PTSD.  In addition, his sleep apnea was not aggravated beyond its natural progression by the Veteran's service-connected PTSD."

Crucially, the Veteran has not produced a probative medical opinion to contradict the conclusions set forth by the December 2012, March 2011, January 2011, June 2010, or September 2008 VA examiners or the December 2009 the VHA reviewer concerning the issues of direct and secondary service connection.  The Board recognizes that the September 2008 VA examiner identified hypertension as a risk factor for sleep apnea.  However, the examiner simply noted that the Veteran has had hypertension since the 1970's, and did not specifically indicate that his sleep apnea was proximately caused by his service-connected hypertension.  Moreover, the question of whether the Veteran's sleep apnea was caused or aggravated by his service-connected hypertension was explicitly addressed by the June 2010 and January 2011 VA examiners, who rendered negative nexus opinions with persuasive rationale.

Additionally, as indicated above, the June 2006 nexus opinion rendered by Dr. D.P.K. is of little probative value as he failed to provide any rationale to support his conclusion in support of direct service connection.  With respect to the internet article evidence submitted by the Veteran, which discusses the impact of obstructive sleep apnea on PTSD, this evidence is also of little probative value as it is nonspecific to the Veteran's case and, further, provides no evidence of causation between PTSD and sleep apnea.  Rather, consistent with the December 2012 and March 2011 VA examiners' opinions, the article suggests that obstructive sleep apnea can cause or aggravate PTSD, and not the converse.

As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his sleep apnea claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the December 2012, March 2011, January 2011, June 2010, or September 2008 VA examination reports and the December 2009 VHA opinion stand essentially unchallenged as competent and probative medical evidence on these crucial questions of medical nexus and aggravation.

As indicated above, the Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms, such as sleep problems.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability"); see also Barr, 21 Vet. App. 303, 312; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issue concerns a complex medical question.  See Buchanan, 451 F.3d at 1331-37; see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).

Therefore, to the extent that the Veteran is now claiming that his sleep apnea is the result of his military service or is caused or aggravated by his service-connected disabilities, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the December 2012, March 2011, January 2011, June 2010, or September 2008 VA examiners and the December 2009 VHA reviewer who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

To the extent that the Veteran is asserting that he has had sleep apnea since his active service, the Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  In this regard, the Board notes that, as indicated above, that the Veteran had an in-service dacryocystorhinostomy in November 1967.  However, as indicated above, the medical evidence does not support a finding that the Veteran's sleep apnea manifested as a result of this in-service surgery.  Significantly, the evidence in the claims file is against an association of the Veteran's diagnosed sleep apnea with his service.

Moreover, the United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in 38 C.F.R. § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, __F.3d__, No. 2011-7184, 2013 WL 628429 (U.S. Fed. Cir. Feb. 21, 2013).  ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for providing service connection for chronic diseases.").  As sleep apnea is not a chronic disease under 38 C.F.R. § 3.309(a), the Board finds as a matter of law that the Veteran may not establish continuity of symptomatology in lieu of medical nexus.  Accordingly, any arguments concerning the credibility of lay evidence of chronic sleep apnea symptoms since service are not a valid theory to support the claim.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the in-service medical evidence, the post-service treatment records, the post-service medical evidence, the December 2012 March 2011, January 2011, June 2010, and September 2008 VA examination reports, the December 2009 VHA opinion, and the lay evidence presented by the Veteran, the Board finds that, for the reasons set forth above, the negative evidence is more persuasive.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea on both direct and secondary bases.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


